Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, 5-7, 10-12, 15-17, and 20 are all the claims pending in the application. 
Claims 1, 5, 11, and 15 are amended.
Claims 4, 9, 14, and 19 are cancelled.
Claims 1, 2, 5-7, 10-12, 15-17, and 20 are rejected.
The following is a Final Office Action in response to amendments and remarks filed September 28, 2020.

Response to Arguments
Regarding the claim objections, the objections are withdrawn in light of the amendments to the claims.

Regarding the 112(d) rejections, the rejections are withdrawn in light of the amendments to the claims.

Regarding the 112(a) rejections, the rejections are withdrawn in light of the amendments to the claims.  Please note, the amendments to the claims have caused new rejections under 112(a) to be raised.

Regarding the 101 rejections, under Step 2A Prong 1, Applicant asserts the claims do not recite a mental process because the claims require a circuit configured to reduce processing time and power Minton v. Nat’l Ass’n of Securities Dealers).  Accordingly, Examiner finds the scope of these limitations only require the use of generic hardware, which is not sufficient to show the claims do not recite a mental process, see MPEP 2106.04(a)(2).III (discussing Versata Dev. Group v. SAP Am.).
Under Step 2A Prong 2, Applicant asserts the claims integrate the abstract idea into a practical application because the claims recite simplifying the processing of rating data using the rating data vector.  Examiner respectfully does not find this assertion persuasive because Examiner does not find a rating data vector to be any more or less simple than other rating data.  That is, the BRI of a rating data vector encompasses rating data stored as a one-dimensional array and Examiner does not find any evidence that storing the data in this format would be any more or less simplified than storing data in any other format.

Regarding the 103 rejections, Applicant asserts the rejections should be withdrawn for three reasons.  First, Applicant asserts the noisy ratings vectors in Pathak do not teach "without an explicit linking of users or user identifications (ID)", as claimed, because the "fake" item-ratings only increase the user's deniability but the user is still identifiable.  Examiner respectfully does not find this assertion persuasive because the definition of "explicit" includes being fully revealed or expressed without vagueness, implication, or ambiguity.  Examiner further finds the term "without explicit linking users or user identifications (ID)" should be construed as 'without fully revealing the users or user IDs or with no vagueness or ambiguity of the users or user IDs'.  Pathak's teaching of noisy ratings vectors is within the 
Further, Applicant asserts and Examiner agrees, Pathak's noisy ratings vectors increase deniability.  Applicant also asserts this deniability is not within the scope of the "without an explicit linking" claim element because the user is still identifiable.  Examiner respectfully does not find this assertion persuasive because Examiner does not find the "without an explicit linking" claim element requires the user be completely unidentifiable.  The "without an explicit linking" claim element only requires some degree of ambiguity or some intermediate step which creates vagueness, which is provided by the noisy ratings in Pathak.
Second, Applicant asserts ¶[0050] of Pathak does not teach establishing the recommendation without an explicit linking, as claimed, because Pathak only teaches protecting the item-rating information and not the user or the user ID.  Examiner respectfully does not find this assertion persuasive because Pathak explicitly contemplates protecting the user's privacy in ¶0050] (stating the system of Pathak "provides a privacy safeguard for the local user, because the user's privacy is not violated if the recommendation server releases the item-ratings information"); see also e.g. Pathak ¶¶[0004], [0064] discussing user privacy and noisy rating vectors.
Third, Applicant asserts the group ID taught by Pathak does not teach establishing the recommendation without an explicit linking, as claimed, because the group ID assigns the user's ratings vector and not the plurality of users, citing Pathak ¶[0013], [0014], [0037], and that the group ID belongs to only one user, citing Pathak ¶[0042].  Examiner respectfully does not find this assertion persuasive because Pathak explicitly states the group ID includes multiple users, e.g. ¶[0063].  Accordingly, the 103 rejections are maintained, please see below for the complete rejections of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by 

Claim Objections
Applicant is advised that should claim 5 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.   That is, claims 5 and 15 are now duplicates of each other because claim 15 has been amended to depend from claim 1 where it previously depended from claim 11.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
		
Claims 1, 2, 5-7, 10-12, 15-17, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to 
Regarding the independent claims, claims 1 and 11 are rejected under 112(a) because the claims recite (emphasized) "wherein the rating data circuit is configured in hardware to reduce processing time and power consumption" and "using a collaborative filtering circuit adapted to a collaborative filtering algorithm configured to reduce processing time and power consumption".  These limitations are not supported by the Specification as filed because the Specification as filed does not sufficiently describe how processing time and power consumption will be reduced.  The Specification only states the hardware may be designed to reduce power consumption and processing time, e.g. pg. 3, ll. 11-16 of the Specification as filed, and states the rating data vector may simplify the processing of rating data, thereby decreasing processing time and power consumption, pg. 6, ll. 3-8 of the Specification as filed.  Stating the hardware may be designed to reduce processing time and power consumption is not sufficient to show possession because it does not explain how to decrease processing time and power consumption, it only states the intended result.  Stating the ratings vector may simplify the processing of data is not sufficient to show possession because the Specification does not explain how the vector will simplify the processing.  That is, a rating data vector encompasses rating data stored as a one-dimensional array and it is not clear how storing the data in this format would be any more or less simplified than storing data in any other format.
Accordingly, claims 1 and 11 are rejected under 112(a).  Claims 2, 5-7, 10, 12, 15-17, and 20 are rejected due to their dependencies from claims 1 and 11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1, 2, 5-7, 10-12, 15-17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims: it is determined that claims 1, 2, 5-7, and 10 are directed to a machine; and claims 11, 12, and 15-17, and 20 are directed to a process.  Therefore, we proceed to Step 2.
Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
Claims 1 and 11 recite an abstract idea.  The limitations of "generate, using a collaborative filtering circuit adapted to a collaborative filtering algorithm configured to reduce processing time and power consumption1, recommendation data based on a collaborative filtering of the rating data vector and the other rating data vectors" and "generate a recommendation for the user for each of the at least one software applications based on recommendation data extracted from the data vector that was output from the collaborative filtering" as drafted, are process that, under the broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting "collaborative filtering circuit adapted to a 2.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
Claims 1 and 11 recite the additional elements - circuitry configured to obtain rating data from at least one software application running on the apparatus, wherein the rating data is based on user behavior of a user using the at least one software application, generate a rating data vector using a rating data circuit configured to generate the rating data vector based on concatenation of the obtained rating data, collect other rating data vectors from at least one other apparatus, wherein the other rating data vectors are collected via an interface configured for collecting rating data from software applications running on at least one other apparatus, wherein the collaborative filtering outputs a data vector that includes recommendations for each corresponding item in each rating data vector that has been input into the collaborative filtering, provide the data vector that was output from the collaborative filtering, wherein the data vector that was output from the collaborative filtering includes 
The additional elements of circuitry, a software application, a rating data circuit, a collaborative filtering circuit, and an interface configured for collecting rating data from software applications running on at least one other apparatus are recited at a high-level of generality (i.e. as generic processors, software and a user interface) such that they amount to no more than mere instructions to apply the exception using generic computer components.  Similarly, the additional elements of deleting the rating data after the collaborative filtering are recited at a high-level of generality (i.e. as a generic computer function of deleting old data) such that they amount to no more than mere instructions to apply the exception using generic computer components
The limitations of obtaining rating data, wherein the rating data is based on user behavior of a user using the at least one software application, generating a rating data vector based on concatenation of the obtained rating data, and collecting other rating data other rating data vectors from at least one other apparatus do not integrate the abstract idea into a practical application because the additional elements are mere data gathering or selecting a particular data source to be manipulated, see MPEP 2106.05(g) (discussing CyberSource v. Retail Decisions, Inc. and Electric Power Group, LLC v. Alstom S.A.).  Similarly the additional elements of provide the data vector that was output from the collaborative filtering, wherein the data vector that was output from the collaborative filtering includes rating data for each of the at least one software applications, wherein a cross-application recommendation is established without an explicit linking of users or user identifications (ID) across software applications 

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
Claims 1 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The data being gathered and analyzed is only insignificant, extra-solution activity because gathering data from multiple user devices is generally how collaborative filtering recommendations are generated.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components and insignificant extra-solution activity.  Mere instructions to apply an exception using generic computer components and insignificant extra-solution activity cannot provide an inventive concept.  The independent claims are not patent eligible.

Dependent Claims
Regarding claims 2 and 12, claims 2 and 12 are directed to the same abstract idea as claims 1 and 11 because a person can manually create vectors.
Regarding claims 5 and 15, claims 5 and 15 are directed to the same abstract idea as claims 1 and 11 because a person can manually perform collaborative filtering to generate a data vector that includes a recommendation.  
Regarding claims 6, 7, 16, and 17, the additional elements of claims 6, 7, 16, and 17 do not integrate the abstract idea into a practical application because collecting the rating data from multiple applications or from an application on another apparatus is only a general link to a field of use or technological environment (e.g. broadly invokes a computing environment), see MPEP 2106.05(h).  
Regarding claims 10 and 20, claims 10 and 20 are directed to the same abstract idea as claims 1 and 11 because a person can manually provide a recommendation based on rating data.  The additional elements of applications running on apparatuses does not integrate the abstract idea into a practical application because the applications running on apparatuses are recited at a high-level of generality (i.e., as generic software) such that they amount to no more than mere instructions to apply the exception using generic computer components.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 5, 7, 10-12, 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pathak et al, US Pub. No. 2013/0151540, herein referred to as “Pathak” in view of Pugsley et al, US Pub. No. 2011/0134738, herein referred to as “Pugsley”.
Regarding claim 1, Pathak teaches:
circuitry configured to obtain rating data from at least one software application running on the apparatus (obtains user-selected ratings, ¶[0052]; see also ¶[0008] summarizing the system),
wherein the rating data is based on user behavior of a user using the at least one software application (receives ratings from user, ¶[0035]; see also ¶[0005] discussing users ratings movies in Netflix),  
generate a rating data vector using a rating data circuit configured to generate the rating data vector based on concatenation of the obtained rating data (ratings vectors includes ratings from user for a plurality of items, ¶¶[0036]-[0037]; see also ¶[0008] summarizing the system), 
wherein the rating data vector includes ratings from the at least one software application, wherein the rating data circuit is configured in hardware to reduce processing time and power consumption (receives ratings from user, ¶[0035]; see also ¶[0005] discussing users ratings movies in Netflix.  Please note, Examiner finds the phrase "configured in hardware to reduce processing time and power consumption" does not further limit the scope of the claims because it is only reciting the intended result of this "generate" limitation, see MPEP 2111.04.I (discussing Minton v. Nat’l Ass’n of Securities Dealers)),
collect other rating data vectors from at least one other apparatus (collects rating data from multiple user devices, ¶¶[0035], [0037] and Fig. 1), 

generate, using a collaborative filtering circuit adapted to a collaborative filtering algorithm configured to reduce processing time and power consumption, recommendation data based on a collaborative filtering of the rating data vector and the other rating data vectors (uses collaborative filtering to predict ratings, ¶[0069], and uses predicted ratings to generate recommendation, [0083] by performing collaborative filtering on ratings vectors from a plurality of other users that belong to the same ratings group, e.g. Abstract and ¶[0084].  Please note, Examiner finds the phrase "configured to reduce processing time and power consumption" does not further limit the scope of the claims because it is only reciting the intended result of this "generate" limitation, see MPEP 2111.04.I (discussing Minton v. Nat’l Ass’n of Securities Dealers)), 
wherein the collaborative filtering outputs a data vector that includes recommendations for each corresponding item in each rating data vector that has been input into the collaborative filtering  (provides predicted ratings for the items, ¶¶[0044], [0069], [0083]; see also ¶[0082] discussing generating standardized vectors), 
provide the data vector that was output from the collaborative filtering, wherein the data vector that was output from the collaborative filtering includes rating data for each of the at least one software applications (provides predicted ratings for the items, ¶¶[0044], [0069], [0083]), 
generate a recommendation for the user for each of the at least one software applications based on recommendation data extracted from the data vector that was output from the collaborative filtering (uses predicted ratings to generate recommendations, ¶[0083]), 
wherein a cross-application recommendation is established without an explicit linking of users or user identifications (ID) across software applications (generates noisy ratings vector to protect user's 
based on implicitly linking end users across software applications (generates recommendations using group identifiers, ¶¶[0056], [0063])
by concatenating the rating data from all software applications on a same user device before feeding a resulting collection of user ratings information into the collaborative filtering (ratings vectors includes ratings from user for a plurality of items, ¶¶[0036]-[0037]; see also ¶[0008] summarizing the system), 
display the recommendation (display device, ¶[0090] and Fig. 9; see also ¶[0005] noting system provides recommendation to users).
However, Pathak does not teach but Pugsley does teach:
delete the rating data after the collaborative filtering (deletes data when receiving a transmission, ¶[0034] and Fig. 3).
  That is, Pathak teaches sending recommendations from a server after performing collaborative filtering, e.g. ¶[0092] of Pathak, and Pugsley teaches deleting data when receiving a transmission, ¶[0034] and Fig. 3 of Pugsley.  Thus, the combination teaches deleting rating data when receiving a recommendation.
Further, it would have been obvious at the time of filing to combine the collaborative filtering of Pathak with the deletion of data when receiving a transmission, as taught by Pugsley, because Pugsley recommends deleting old data to make space for new data, ¶¶[0001] and [0021] of Pugsley, see also MPEP 2143.I.G.  That is, it would have been obvious to delete the rating data after receiving the recommendation data to make more space available and because the rating data is no longer needed since it has been converted into a vector, see ¶[0052] of Pathak.
Regarding claim 2, the combination of Pathak and Pugsley teaches all the limitations of claim 1 and Pathak further teaches:

Regarding claim 5, the combination of Pathak and Pugsley teaches all the limitations of claim 1 and Pathak further teaches:
wherein the collaborative filtering algorithm provides a data vector including the recommendation data (generates standardized vectors which are used to generate a recommendation, ¶[0082]).  
Regarding claim 7, the combination of Pathak and Pugsley teaches all the limitations of claim 1 and Pathak further teaches:
wherein the circuitry is further configured to collect the rating data from applications running on at least one other apparatus (collects rating data from multiple user devices, ¶[0037]).
Regarding claim 10, the combination of Pathak and Pugsley teaches all the limitations of claim 1 and Pathak further teaches:
wherein an application running on the apparatus provides a recommendation, based on the rating data from the at least one application running on another apparatus (generates recommendation based on ratings given by other users, ¶[0084]; see also ¶[0006] noting recommendations are based on other users’ ratings).   

Regarding claim 11, Pathak teaches:
obtaining rating data from at least one software application running on the apparatus (obtains user-selected ratings, ¶[0052]; see also ¶[0008] summarizing the system),
wherein the rating data is based on user behavior of a user using the at least one software application (receives ratings from user, ¶[0035]; see also ¶[0005] discussing users ratings movies in Netflix),  

wherein the rating data vector includes ratings from the at least one software application, wherein the rating data circuit is configured in hardware to reduce processing time and power consumption (receives ratings from user, ¶[0035]; see also ¶[0005] discussing users ratings movies in Netflix.  Please note, Examiner finds the phrase "configured in hardware to reduce processing time and power consumption" does not further limit the scope of the claims because it is only reciting the intended result of this "generating" limitation, see MPEP 2111.04.I (discussing Minton v. Nat’l Ass’n of Securities Dealers)),
collecting other rating data vectors from at least one other apparatus (collects rating data from multiple user devices, ¶¶[0035], [0037] and Fig. 1), 
wherein the other rating data vectors are collected via an interface configured for collecting rating data from software applications running on at least one other apparatus (computing devices receive user ratings from users, ¶[0035]), 
generating, using a collaborative filtering circuit adapted to a collaborative filtering algorithm configured to reduce processing time and power consumption, recommendation data based on a collaborative filtering of the rating data vector and the other rating data vectors (uses collaborative filtering to predict ratings, ¶[0069], and uses predicted ratings to generate recommendation, [0083] by performing collaborative filtering on ratings vectors from a plurality of other users that belong to the same ratings group, e.g. Abstract and ¶[0084].  Please note, Examiner finds the phrase "configured to reduce processing time and power consumption" does not further limit the scope of the claims because it is only reciting the intended result of this "generating" limitation, see MPEP 2111.04.I (discussing Minton v. Nat’l Ass’n of Securities Dealers)), 

providing the data vector that was output from the collaborative filtering, wherein the data vector that was output from the collaborative filtering includes rating data for each of the at least one software applications (provides predicted ratings for the items, ¶¶[0044], [0069], [0083]), 
generating a recommendation for the user for each of the at least one software applications based on recommendation data extracted from the data vector that was output from the collaborative filtering (uses predicted ratings to generate recommendations, ¶[0083]), 
wherein a cross-application recommendation is established without an explicit linking of users or user identifications (ID) across software applications (generates noisy ratings vector to protect user's privacy, e.g. ¶[0064]; see also ¶[0050] noting the client device does not send the raw rating information, which protects privacy, and ¶[0056] discussing using a group identifier)
based on implicitly linking end users across software applications (generates recommendations using group identifiers, ¶¶[0056], [0063])
by concatenating the rating data from all software applications on a same user device before feeding a resulting collection of user ratings information into the collaborative filtering (ratings vectors includes ratings from user for a plurality of items, ¶¶[0036]-[0037]; see also ¶[0008] summarizing the system), 
displaying the recommendation (display device, ¶[0090] and Fig. 9; see also ¶[0005] noting system provides recommendation to users).
However, Pathak does not teach but Pugsley does teach:
deleting the rating data after the collaborative filtering (deletes data when receiving a transmission, ¶[0034] and Fig. 3).
  That is, Pathak teaches sending recommendations from a server after performing collaborative filtering, e.g. ¶[0092] of Pathak, and Pugsley teaches deleting data when receiving a transmission, ¶[0034] and Fig. 3 of Pugsley.  Thus, the combination teaches deleting rating data when receiving a recommendation.
Further, it would have been obvious at the time of filing to combine the collaborative filtering of Pathak with the deletion of data when receiving a transmission, as taught by Pugsley, because Pugsley recommends deleting old data to make space for new data, ¶¶[0001] and [0021] of Pugsley, see also MPEP 2143.I.G.  That is, it would have been obvious to delete the rating data after receiving the recommendation data to make more space available and because the rating data is no longer needed since it has been converted into a vector, see ¶[0052] of Pathak.
Regarding claim 12, the combination of Pathak and Pugsley teaches all the limitations of claim 11 and further teaches:
generating a rating data vector, based on the obtained rating data (generates noisy ratings vector from user-selected item-ratings, ¶[0052]).
Regarding claim 15, the combination of Pathak and Pugsley teaches all the limitations of claim 1 and Pathak further teaches:
wherein the collaborative filtering algorithm provides a data vector including the recommendation data (generates standardized vectors which are used to generate a recommendation, ¶[0082]).  
Regarding claim 17, the combination of Pathak and Pugsley teaches all the limitations of claim 11 and Pathak further teaches:
collecting the rating data from applications running on at least one other apparatus (collects rating data from multiple user devices, ¶[0037]).
Regarding claim 20, the combination of Pathak and Pugsley teaches all the limitations of claim 11 and Pathak further teaches:
.   

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pathak and Pugsley, further in view of Sathish et al, US Pub. No. 2012/0078822, herein referred to as “Sathish”.
Regarding claim 6, the combination of Pathak and Pugsley teaches all the limitations of claim 1 and does not explicitly teach but Sathish does teach:
wherein the rating data is obtained from multiple applications running on the apparatus (rating information is collected and pooled from various applications, ¶[0019].
Further, it would have been obvious, at the time of filing, to combine the recommendation system of Pathak and Pugsley with pooling rating information from various applications, as taught by Sathish, because Sathish explicitly suggests it, see MPEP 2143.I.G.  Sathish teaches recommendation systems typically do not make accurate inferences because they have not gathered enough data, ¶[0018], and further teaches this issue can be overcome by collecting data from multiple applications, ¶[0019].  Thus, one of ordinary skill would have been motivated to combine the recommendation system of Pathak with pooling rating information from various applications to improve the inference accuracy, as suggested by Sathish.

Regarding claim 16, the combination of Pathak and Pugsley teaches all the limitations of claim 11 and does not explicitly teach but Sathish does teach:
wherein the rating data is obtained from multiple applications running on the apparatus (rating information is collected and pooled from various applications, ¶[0019].
Further, it would have been obvious, at the time of filing, to combine the recommendation system of Pathak and Pugsley with pooling rating information from various applications, as taught by Sathish, because Sathish explicitly suggests it, see MPEP 2143.I.G.  Sathish teaches recommendation systems typically do not make accurate inferences because they have not gathered enough data, ¶[0018], and further teaches this issue can be overcome by collecting data from multiple applications, ¶[0019].  Thus, one of ordinary skill would have been motivated to combine the recommendation system of Pathak with pooling rating information from various applications to improve the inference accuracy, as suggested by Sathish.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064.  The examiner can normally be reached on Monday to Friday 9 - 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note, Examiner finds the phrase "configured to reduce processing time and power consumption" does not further limit the scope of the claims because it is only reciting the intended result of this "generate" limitation, see MPEP 2111.04.I (discussing Minton v. Nat’l Ass’n of Securities Dealers)
        2 Additionally and alternatively, Examiner notes the claims recite commercial or legal interactions, like advertising and marketing behaviors, and as such fall with the “Certain Methods of Organizing Human Activity” for similar reasons, see pg. 2 of October 2019 Update: Subject Matter Eligibility (discussing claims reciting multiple abstract ideas), available at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf